Metcalf, J.
As evidence respecting the use of ordinary care by the plaintiff, the case of Raymond v. Lowell, 6 Cush. 524, is decisive that the defendants were rightly allowed to put the question to a witness, and receive his answer, whether he knew, “ in New Bedford or the towns near it, gutters crossing the streets with a depression as great ” as that in the gutter where the plaintiff was injured. Probably the plaintiff’s knowledge of the condition of that gutter made the testimony of the witness useless, but it did not make it incompetent. The instruction of the court concerning this evidence was as favorable' to the plaintiff as was consistent with its admission.
The testimony as to the measurement of the gutter, by him who superintended its construction, was so feeble and immaterial, that neither an exception to its admission, nor to its exclusion, would justify the setting aside of a verdict.
Exceptions overruled,